Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Since none of the claim limitations were amended and the response comprises of all arguments, the rejection for the claims remain unchanged as indicated below in this Office Action. 
Applicant’s argument regarding the rejection of claim 1 has been carefully reviewed. In short, the applicant’s argument asserts Fleizach fails to anticipate claim 1 under 35 USC 102(a)(1). `The claim limitations at issue include: “signaling a haptic feedback system to provide continuous haptic feedback to orient a user in the identifier direction.”
The applicant’s argument asserts: 
“While Fleizach discusses informing about the trajectory of a path, Fleizach does not disclose or suggest using continuous haptic feedback “to orient a user in [an] identified direction”; that is merely informing a user about the trajectory of a path on a map doesn’t infer that the user is oriented on that trajectory or any other particular direction.”    
	In short, the applicant’s argument asserts the Examiner’s use of Fleizach, [0112] and [0022] is improper. Fleizach, [0022] discloses, “Certain embodiments of the present invention provide maps that are presented using non-visual (e.g., audio or haptic cues via electronic devices, such that a user is informed about a path’s trajectory, where the paths intersect, and/or where points of interests are located.  Fleizach, in [0112], goes on further to state: “At block 1425, an audio output identifying the geographical features can be provided.”  The Examiner used the “audio or haptic” cues interchangeably with the cited “an audio output.” Additionally, the applicant, in a spot interview held today on 15 August 2022, asserted the use of the cited “audio or haptic” feature disclosed in [0022] as part of the cited “an audio output” is also insufficient since the applicant used several structural examples to outline how the applicant practices their invention with specific structure describing haptic features while the Fleizach, though mentioning “audio or haptic cues,” did not disclose structural examples. 
The Examiner respectfully disagreed, since the term “haptic” is a well-known structural device which uses tactile feedback, such as vibrations, to inform a user about something. In this case, Fleizach’s haptic feature is used to aid in a device’s ability to tell which direction a user is heading. Furthermore, the Examiner believes the Applicant’s rebuttal is requiring a “bodily incorporation” of the structure of a haptic device to be present in the reference to meet the claimed “signaling a haptic feedback system…”  In response to applicant's argument that Fleizach doesn’t disclose the details or structure of a haptic device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
During the course of the interview, the Examiner asserted haptic feedback is a well-known concept and while Fleizach didn’t expressly disclose a “haptic device,” one of ordinary skill in the art would have understood its meaning after reading Fleizach’s description. Thus, it is the Examiner’s contention Fleizach’s mere mentioning of the “audio or haptic” embodiment satisfied the requirement for anticipating claim 1. For this reason, the Examiner respectively disagrees with the applicant’s assertion. No allowances, either suggested or expressed, were granted during the course of this interview. 
Response to Amendments
Since none of the claim limitations were amended and the response comprises of all arguments, the rejection for the claims remain unchanged as indicated below in this Office Action. 
Claim Rejections-35 U.S.C. 102(a)(1)
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

3. Claims 1-4 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated over Fleizach et al., U.S. 2013/0332070.
Claim Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being obvious over Fleizach et al., U.S. 2013/0332070 in view of USFS 2008.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fleizach et al., U.S. 2013/0332070 in view of Maloney, U.S. 2009/0076723. 
Claims 11 are rejected under 35 U.S.C. 103 as being anticipated over Fleizach et al., U.S. 2013/0332070 in view of Zelek et al., U.S.2013/0218456
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obviois over
Fleizach et al., U.S. 2013/0332070 in view of Levesque et al., EP3182254.
Allowable Subject Matter
Claims 13 19, and 20 are objected to but are otherwise allowable for reasons indicated in items 9-12 of the Office Action submitted 5 May 2022. 
Conclusion
Applicant's failure to overcome the rejections and applicant’s amendment necessitated the new ground(s) of rejection are presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL J EUSTAQUIO whose telephone number is (571)270-7229.  The examiner can normally be reached on M-F, 9-5 PST unless otherwise noted. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil Syed, can be reached at (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683